DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election with traverse Invention I including claims 1-17 in the reply filed on 11/26/2020 is acknowledged.
Claims 18-23 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
With respect to the traversal of the Applicant regarding Inventions I, II, and II, from further consideration, the inventions are distinct, each from the other because of the following reasons:
Inventions I (claims 1-17) and II (18-20) are related as subcombinations disclosed as usable together in a single combination.  The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable.  In the instant case, subcombination of invention I has separate utility such as a cooking apparatus comprising: a cooking container; a stirring motion mechanism comprising a first support component and a motor, wherein the motor is configured to be connected to the computer; and an unloading mechanism comprising a second support component and a motor wherein the motor is configured to be connected to the computer, said unloading mechanism being configured to produce a motion of the first support component of said stirring motion or subcombination of invention II has separate utility such as a transfer apparatus configured to move a said food container, said transfer apparatus comprising: a gripping mechanism comprising a first support component and one or more grippers, said grippers being configured to grip and hold a said food container; a first motion mechanism comprising a second support component and a motor, said first motion mechanism being configured to produce a motion of the first support component relative to the second support component, wherein said motor is configured to be connected to the computer; and a second motion mechanism comprising a third support component and a motor, said second motion mechanism being configured to produce a motion of the second support component relative to the third support component, wherein said motor is configured to be connected to the compute.  See MPEP § 806.05(d).
Inventions I (claims 1-17) and III (claims 21-23) are related as subcombinations disclosed as usable together in a single combination.  The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination subcombination of invention I has separate utility such as In the instant case, subcombination of invention I has separate utility such as a cooking apparatus comprising: a cooking container; a stirring motion mechanism comprising a first support component and a motor, wherein the motor is configured to be connected to the computer; and an unloading mechanism comprising a second support component and a motor wherein the motor is configured to be connected to the computer, said unloading mechanism being configured to produce a motion of the first support component of said stirring motion mechanism between a first position and a second position relative to the second support component, wherein the unloading mechanism is configured so that a cooked food held in the cooking container is dispensed into a said food container when said first support component is moved by the unloading mechanism from the first position to the second position relative to said second support component; wherein the cooking container is configured to hold food or food ingredients for cooking when the first support component is at the first position relative to the second support component; wherein the stirring motion mechanism is configured to produce a motion of the cooking container relative to the first support component, as to stir, mix or distribute the food or food ingredients contained in the cooking container when the first support component is at the first position relative to the second support component or subcombination of invention III has separate utility such as a cooking device comprising: a cooking container configured to hold food or food ingredients, and a connecting component, said connecting component being rigidly connected to the cooking container; and a stirring motion mechanism comprising: a first support component; and a motor configured to be connected to the computer; wherein the connecting component of the cooking device is configured to be connected to a part of the stirring motion mechanism by bolts and nuts. See MPEP § 806.05(d).
II (claims 18-20) and III (claims 21-23) are related as subcombinations disclosed as usable together in a single combination.  The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable.  In the instant case, subcombination of invention II has separate utility such as a transfer apparatus configured to move a said food container, said transfer apparatus comprising: a gripping mechanism comprising a first support component and one or more grippers, said grippers being configured to grip and hold a said food container; a first motion mechanism comprising a second support component and a motor, said first motion mechanism being configured to produce a motion of the first support component relative to the second support component, wherein said motor is configured to be connected to the computer; and a second motion mechanism comprising a third support component and a motor, said second motion mechanism being configured to produce a motion of the second support component relative to the third support component, wherein said motor is configured to be connected to the compute or subcombination of invention III has separate utility such as a cooking device comprising: a cooking container configured to hold food or food ingredients, and a connecting component, said connecting component being rigidly connected to the cooking container; and a stirring motion mechanism comprising: a first support component; and a motor configured to be connected to the computer; wherein the connecting component of the cooking device is configured to be connected to a part of the stirring motion mechanism by bolts and nuts. See MPEP § 806.05(d).
The examiner has required restriction between subcombinations usable together. Where applicant elects a subcombination and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable 
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply: Inventions I, II, III have acquired a separate status in the art in view of their different classification.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Regarding claim 1:

Line 13, the term “the motor” is unclear. It is suggested to amend the term as “the motor of the stirring motion mechanism” or as “the motor of the motion mechanism of the transfer apparatus”.
Line 15, the term “the motor” is unclear. It is suggested to amend the term as “the motor of the unloading mechanism” or as “the motor of the stirring motion mechanism” or as “the motor of the motion mechanism of the transfer apparatus”.
In line 19, the term “a said food container” is unclear. It is suggested to amend the term as “each of said plurality of food containers”.
Line 31, the term “a said ingredient container” is unclear. It is suggested to amend the term as “each of said plurality of ingredient containers”.
Lines 32-33, the term “said grippers” is unclear whether the grippers are the one or more grippers, or the grippers are the one or more grippers of the dispensing apparatus or the one or more grippers of the transfer apparatus. It is suggested to amend the term as “said one or more grippers of the dispensing apparatus”.
Lines 34-35, the term “an ingredient container” is unclear whether “an ingredient container” is an ingredient container of the plurality of ingredient containers or a different ingredient container. 

Regarding claim 3:

In line 6, the term “the motor” is unclear. It is suggested to amend the term as “the motor of the stirring motion mechanism”, “the motor of the motion mechanism of the transfer apparatus” or as “the motor of the cyclic transport mechanism”

Regarding claim 8:
In line 2, the term “a said food container” is unclear. It is suggested to amend the term as “each of said plurality of food containers”.
In line 8, the term “the container holders” is unclear whether the container holders are two or more of the plurality of the container holders, or the containers are all of the plurality of the container holders. It is suggested to amend the term as “the plurality of container holders”.

Regarding claim 10, in lines 6 and 11, the terms “the first position”, and “the second position” are unclear whether the first and the second position are the first and second position of the first support component or the first and the second position of the cover. 

Regarding claim 11:
In lines 3-5, the term “said grippers” is unclear the term “said grippers” is unclear whether the grippers are the one or more grippers, or the grippers are the one or more grippers of the dispensing apparatus or the one or more grippers of the transfer apparatus. It is suggested to amend the term as “said one or more grippers of the dispensing apparatus”.
In line 6, the terms “the first position”, and “the second position” are unclear whether the 

Regarding claim 12:
In line 2, the term “said grippers” is unclear the term “said grippers” is unclear whether the grippers are the one or more grippers, or the grippers are the one or more grippers of the dispensing apparatus or the one or more grippers of the transfer apparatus. It is suggested to amend the term as “said one or more grippers of the dispensing apparatus”.
In line 2, the claim recites “the axis”, and in line 3, the claim recites “the rotational motion”. There is insufficient antecedent basis for this limitation in the claim.

Claim 17 recites the limitation “the rigid component” in lines 5-6. There is insufficient antecedent basis for this limitation in the claim.

	The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claims 13-14 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 

Regarding claim 13, claim recites the unloading mechanism of the cooking apparatus is configured to move the first support component in the cooking apparatus between the first position and the second position relative to the second support component in the cooking apparatus without any further limitation according claim 1. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or 
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-4, 6-14, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over US 20140230660 A1 to He (“He660”), in view of US 20140331869 A1 to He (“He869”). 

Regarding claim 1, He660 discloses, a cooking system (see an automated cooking system 
100) comprising: 
a computer (see computer 80) ;
a plurality of food containers (see transport containers 261, 262, 263, and 264), each (263 in Fig. 12B) configured to hold a cooked food (disclosed in para 0070 “The food ingredients cooked by the apparatus 1200 may be transported by the transport container 263 to a cooking container of another automated cooking apparatus for further processing.  It should be noted that the two containers 262 and 263 could be the same one (that is moved from one side of the automated cooking apparatus 1200 to the other side, while the food ingredients is cooked in the heated liquid)”); 
a transfer apparatus (see cart turning apparatus 1100 with container 263 is used to transfer the cooked food as seen in Fig. 12B) comprising:
one or more grippers (see hooks 5121, 5122, and hook 5123), said grippers being configured to grip a said food container (disclosed in para 067 “The hooks 5121 and 5122 face up, and the hook 5123 faces down.  The cart turning apparatus 1100 may be used to grab and turn the transport container 262, as illustrated in FIG. 11C: the hook 5121 may hook the bar 521 from below, the hook 5122 may hook the bar 522 from below, and the hook 5123 may hook the bar 522 from above”); and
a motion mechanism comprising a motor (disclosed in para 0067 “A computer controlled motor (not shown in Figures) may drive the rotation of the connector 513 around the hinge joint 524”), said motion mechanism being configured to move said grippers, wherein the motor is configured to be connected to the computer (disclosed in para 0067 “When the connector 513 is rotated around the hinge joint 524, the wheel on the shaft 515 may slide in the curved strip 525.  Then the relative distance between the hooks 5123 and 5122 may change, thus resulting in closing or loosening of the pair of hooks, as illustrated in FIGS. 11D-11F.”);
a cooking apparatus (see automated cooking station 50, 54, and an automated cooking apparatus 1200) comprising: 
a cooking container (see porous basket 55);
a stirring motion mechanism comprising a first support component (see connector 682) and a motor, wherein the motor is configured to be connected to the computer (disclosed in para 0069 “It should be noted that when the basket 55 is rotated out of fluid level in the container 840, the computer controlled motor may drive the basket into a rotational vibration as to shake out the liquid in the food ingredients in the basket 55”); and
an unloading mechanism comprising a second support component (see shaft 684) wherein the motor is configured to be connected to the computer (disclosed in para 0069 “The shaft 684 is fixedly connected to a support frame 686, and a computer controlled motor (not shown in Figure) may drive the rotation of the sleeve 683 around the shaft 684”), said unloading mechanism (shaft 684 and the motor) being configured to produce a motion (turning) of the first support component (connector 682) between a first position (when basket 55 is in the cooking position) and a second position (when basket 55 is in the unloading position)  relative to the second support component (shaft 684), wherein the unloading mechanism (shaft 684 and the motor) is configured so that a cooked food held in the cooking container (basket 55) is dispensed into a said food container (see transport container 261, 262, and 263) when said first support component (682) is moved by the unloading mechanism (684) from the first position to the second position relative to said second support component (Fig. 12B and disclosed in para 0069 “When the sleeve 683 and the basket 55 are rotated in a certain direction (clockwise as shown in FIG. 12A), the food ingredients contained in the basket 55 may be turned and then dropped into a transport container 263 through a funnel 267 in the shape of a truncated cone”);
wherein the cooking container (55) is configured to hold food or food ingredients for cooking when the first support component is at the first position relative to the second support component (see Fig. 12B and disclosed in para 0070 “The food ingredients in the transport container 262 are turned and dropped into the basket 55 by a cart turning apparatus 1100”);
wherein the stirring motion mechanism (682) is configured to produce a motion of the cooking container relative to the first support component, as to stir, mix or distribute the food or food ingredients contained in the cooking container when the first support component is at the first position relative to the second support component (disclosed in para 0070 “After a duration of time which is calculated based on recipe and/or liquid temperature, the basket 55 is then lifted out of the heated liquid and be vibrated to help drain out the liquid in the food ingredients in the basket 55”);
a plurality of ingredient containers (see transport containers 261, 262, 263 and 264), each (262 in Fig. 12B and 264 in Fig. 21) configured to store food ingredients; and 
a dispensing apparatus (see apparatus 1100 with container 262 is used to transfer the ingredients as seen in Fig. 12B, and  in Fig. 11D-F) comprising:
one or more grippers (see hooks 5121, 5122, and hook 5123) configured to grip a said ingredient container (disclosed in para 067 “The hooks 5121 and 5122 face up, and the hook 5123 faces down.  The cart turning apparatus 1100 may be used to grab and turn the transport container 262, as illustrated in FIG. 11C: the hook 5121 may hook the bar 521 from below, the hook 5122 may hook the bar 522 from below, and the hook 5123 may hook the bar 522 from above”); and
a motion mechanism comprising a motor (disclosed in para 0067 “A
computer controlled motor (not shown in Figures) may drive the rotation of the connector 513 around the hinge joint 524”) configured to move said grippers (disclosed in para 0067 “When the connector 513 is rotated around the hinge joint 524, the wheel on the shaft 515 may slide in the curved strip 525.  Then the relative distance between the hooks 5123 and 5122 may change, thus resulting in closing or loosening of the pair of hooks, as illustrated in FIGS. 11D-11F”);
wherein the dispensing apparatus (1100) is configured to grip and move an
ingredient container as to unload the food ingredients in the ingredient container to the cooking container (disclosed in para 0068 “The cart turning apparatus 1100 may also be used as an unloading apparatus to unload food ingredients from a transport container to a cooking container”).
	However, He660 does not explicitly discloses, a stirring motion mechanism and an unloading mechanism of the cooking apparatus comprise two different motors, one motor is configured to unload the cooked food from the cooking container and another motor is configured to mix or distribute the food ingredients in the cooking container. 
Nonetheless, He869 teaches, a cooking apparatus (see automated cooking apparatus 900 in Fig. 9) comprising: 
a cooking container (see frying pan 101);
a stirring motion mechanism comprising a first support component (see connector 211) and a motor (see motor 261), wherein the motor is configured to be connected to the computer (see computer system 310); and
an unloading mechanism comprising a second support component (see shaft 221) and a motor (disclosed in para 0036 “The rotation of the shaft 221 around its sleeve 222 may be driven by a motor through a mechanical apparatus (e.g., as in FIGS. 6A-6B below), where the motor may be controlled by a computer system 310”) wherein the motor is configured to be connected to the computer (310), said unloading mechanism (shaft 221 and the motor) being configured to produce a motion (turning) of the first support component (connector 211) between a first position (when frying pan 101 is in the cooking position) and a second position (when frying pan is in the unloading position), wherein the unloading mechanism (shaft 221 and the motor) is configured so that a cooked food held in the cooking container (101) is dispensed when said first support component (211) is moved by the unloading mechanism (221 and motor) from the first position to the second position relative to said second support component (Fig. 9and disclosed in para 0041“The cooking apparatus 100 may thus be rotated around the axis of the shaft 221.  This can be used to unload the cooked or semi-cooked food from the frying pan”);
wherein the cooking container (101) is configured to hold food or food ingredients for cooking when the first support component is at the first position relative to the second support component (see Fig. 9);
wherein the stirring motion mechanism (motor 261) is configured to produce a motion of the cooking container relative to the first support component (disclosed in para 0036 “Two shafts 231 and 233 are respectively connected to shafts 232 and 234 by the connectors 241 and 242 respectively.  The frame 212 is rigidly connected to a sleeve of the shaft 231, so that the shaft 231 may rotate relative to the frame 212…As the motor 261 rotates, the shafts 232 and 234 may rotate synchronously, thus driving the shafts 231 and 233 into synchronous rotations, thus driving the frame 232, and hence the cooking apparatus 100 into a circular movement without self-rotation”), as to stir, mix or distribute the food or food ingredients contained in the cooking container when the first support component is at the first position relative to the second support component (see Fig. 9 and disclosed in para 0036).
	It would have been obvious to one having ordinary skill in the art at the time the invention was made (pre-AIA ) or at the time before the effective filling date (post AIA ) to modify the cooking container of heated liquid such as water or oil with the porous basket of He660 wherein the cooking container comprises a stirring motion mechanism and an unloading mechanism of the cooking apparatus, wherein the stirring motion mechanism and the unloading mechanism of the cooking apparatus comprise two different motors, one motor is configured to unload the cooked food from the cooking container and another motor is configured to mix or distribute the food ingredients in the cooking container as taught and/or suggested in Fig. 9 by He869 in order to rotate the cooking container in a circular movement without self-rotation as 

Regarding claim 2, He660 discloses, further comprising one or more container holders (see basket shaped holders 221), each configured to position a said food container (see Fig. 3).

Regarding claim 3, He660 discloses, further comprising: a plurality of container holders (see basket shaped holders 221), each configured to position a said food container (see Fig. 3); and a cyclic transport mechanism (see mini vehicle 300) configured to move the plurality of container holders (see Fig. 3), said cyclic transport mechanism comprising a motor wherein the motor is configured to be connected to the computer (disclosed in para 0056 “A motor (not shown in Figure) may drive the rotation of one or more wheels.  The wheels 244 are designed to move along a rail track 30 consisting of a pair of rails 330”).

Regarding claim 4, He660 discloses, further comprising a water passage (see cleaning station 29 and disclosed in para 0068 “It should be noted that a cleaning station 29 may include a cart turning apparatus 1100 which can grab and turn a transport container 262 by an angle, and a computer controlled apparatus which may spray heated water or steaming vapors onto the interior surface of transport container 262 when the transport container is turned by the apparatus 1100”).

Regarding claim 6, He660 discloses, wherein said motion mechanism of the transfer apparatus (see connector 513) configured to produce a vertical linear motion (see Fig. 11D-E).

Regarding claim 7, He660 discloses, wherein the motion mechanism of the transfer apparatus further comprises a second motion sub-mechanism (see connector 931) configured to produce a horizontal motion (see Fig. 28 and disclosed in para 0104 “motor may drive the rotation of the shaft 930 around its sleeve”).

Regarding claim 8, He660 discloses, further comprising:
a plurality of container holders (221), each configured to hold a said food container (see Fig. 3);
a chain mechanism (see rail tracks 30) comprising a pair of chains (see Fig. 1 and disclosed in para 0032 “The rail tracks 30 includes split track switch (i.e., one-to-two track switch) 31, a merging track switch (i.e., two-to-one track switch) 32, and two-to-two track switches 36”), wherein the chains are configured to be positioned parallel to each other (see Fig. 1); and
a motion mechanism (see switches 31, 32, and 36) configured to produce a synchronous motion of the pair of chains of the chain mechanism (see Fig. 1);
wherein each container holder is connected to the pair of chains (see Fig. 1);
wherein the container holders are configured to move with the pair of chains (disclosed in para 0032 “A multiple of mini vehicles (not shown in FIG. 1) can move on the rail tracks 30”).

Regarding claim 9, He869 teaches, further comprising a lid (see Fig. 9) apparatus comprising:
a blocking device (see lid 506) comprising a ring-shaped component (see Fig. 9); and
a motion mechanism (see Fig. 9) comprising a motor configured to move the blocking device between a first position and a second position relative to the second support component of the cooking apparatus (see Fig. 9 and disclosed in para 0054 “”A motor (not shown in Figure) can drive the rotation of the shaft 525 relative to the frame 212 under the control of the computer system 310);
wherein the blocking device (506) is configured to not interfere with the motion of the cooking container (the cooking container 109/100 is rotated by the motor 261, and the lid 506 is independently moved by a different motor that is moving the shaft 525, so the lid 506 is not interfere with the motion of the cooking container).

Regarding claim 10, He869 teaches, further comprising:
a cover (506); and
a motion mechanism (526 and 525) comprising a motor configured to move the cover between a first position (cover the cooking container) and a second position (not cover the cooking container) relative to the second support component of the cooking apparatus (see Fig. 9 and disclosed in para 0054 “”A motor (not shown in Figure) can drive the rotation of the shaft 525 relative to the frame 212 under the control of the computer system 310);
wherein the cover (506), when stopped at the first position relative to the second support component of the cooking apparatus, are configured to help prevent the food or food ingredients held in the cooking container from escaping from the cooking container during the time periods when the cooking container in the cooking apparatus is moved by (see Fig. 9 and disclosed I para 0055 “Having the lid 506 closed on the frying pan while leaving the cover 507 open, can help prevent the food or food ingredients in the frying pan from jumping out while the heated air in the frying pan may exchange with air from the outside of the frying pan”).

Regarding claim 11, He660 discloses, wherein the motion mechanism of the dispensing apparatus (see Fig. 11D-F) is configured to move said grippers between a first position and a second position, so that the food ingredients stored in the ingredient container gripped by said grippers can be dropped out into the cooking container when said grippers are moved by the motion mechanism from the first position to the second position (disclosed in para 0068 “The cart turning apparatus 1100 may also be used as an unloading apparatus to unload food ingredients from a transport container to a cooking container”).

Regarding claim 12, He660 discloses, wherein the motion mechanism of the dispensing apparatus is configured to produce a rotation of said grippers, wherein the axis of the rotational motion is configured to be horizontal (see Fig. 11D-F and disclosed in para 0068 “The cart turning apparatus 1100 may also be used as an unloading apparatus to unload food ingredients from a transport container to a cooking container”).

Regarding claim 13, He660 discloses, wherein the unloading mechanism of the cooking apparatus is configured to move the first support component in the cooking apparatus between (cooking position) and the second position (unloading position) relative to the second support component in the cooking apparatus (see Fig. 12B).

Regarding claim 14, He660 discloses, wherein the motion of the first support component in the cooking apparatus produced by the unloading mechanism is rotational (Fig. 12B and disclosed in para 0069 “When the sleeve 683 and the basket 55 are rotated in a certain direction (clockwise as shown in FIG. 12A), the food ingredients contained in the basket 55 may be turned and then dropped into a transport container 263 through a funnel 267 in the shape of a truncated cone”).

Regarding claim 16, He869 teaches, wherein the stirring motion mechanism further comprises ball bearings (disclosed in para 0041 “A bearing is inserted between the free wheel 323 and its shaft so that the free wheel 323 may rotate freely around its shaft”).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over US 20140230660 A1 to He (“He660”), in view of US 20140331869 A1 to He (“He869”), and in further view of US 5718161 A to Beadle (“Beadle”).

Regarding claim 5, He660 in view of He869 discloses all the limitations of claim 1.
He660 discloses, a funnel (see funnel 267), a water spray mechanism comprising water pipes and a water source (see cleaning station 29), said water spray mechanism being configured to spray water to clean (disclosed in para 0068 “It should be noted that a cleaning station 29 may include a cart turning apparatus 1100 which can grab and turn a transport container 262 by an angle, and a computer controlled apparatus which may spray heated water or steaming vapors onto the interior surface of transport container 262 when the transport container is turned by the apparatus 1100”).
However, He660 in view of He869 does not explicitly disclose, said water spray mechanism being configured to spray water on the funnel.
Nonetheless, Beadle teaches, a keg (60) and a water spray mechanism (see keg cleaning device 70) comprising water pipes (see rigid spray wand 78, flexible tap line 74 and flexible draw line 82) and a water source (see pressurized fluid source 84), said water spray mechanism being configured to spray water on the keg (disclosed in Col. 7 lines 1-3 “Keg cleaning device 70 generally comprises tap 72, rigid spray wand 78 having spray nozzle 76 and pressurized fluid source 84”). 
It would have been obvious to one having ordinary skill in the art at the time the invention was made (pre-AIA ) or at the time before the effective filling date (post AIA ) to modify the cleaning station of He660 wherein said water spray mechanism has the water source and the pipes being configured to spray water on the funnel as taught and/or suggested in Fig. 7 by Beadle in order to clean the inside and the outside of the funnel as seen in Fig. 7 and disclosed in Col. 7 lines 1-3 by Beadle.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over US 20140230660 A1 to He (“He660”), in view of US 20140331869 A1 to He (“He869”), and in further view of US 20140069282 A1 to He (“He292”).

Regarding claim 15, He660 in view of He869 discloses all the limitations of claim 1.
He660 discloses, a motor configured to move the first support component in the cooking 
However, He660 in view of He869 does not explicitly disclose, a braking mechanism comprising a motor, said braking mechanism being configured to brake the motion of the first support component in the cooking apparatus.
	Nonetheless, He282 teaches, a cooking apparatus (see cooking apparatus 1500B in Fig. 21) with a motor (see motor 1534) configured to move the first support component (see connector 1530) in the cooking apparatus, and a braking mechanism comprising a motor (see motor 1538), said braking mechanism being configured to brake the motion of the first support component (see connector 1530) in the cooking apparatus by braking the motor controlled the movement of the first support component (see Fig. 21 and disclosed in para 0094 “In case the motor 1538 brakes the shaft 1537, a continuous movement of the motor 1534 produces a circular movement in the shaft 1531 which oscillates the shaft 1511 together with the holder 1591 and the cooking pan 109. The motor 1538 is used to adjust the position of the motor 1534 and thus adjust the angle between the axis of the sliding shaft 1524 and the plane (visually a line in FIG. 21) containing the axes of both shafts 1511 and 1533”).
	It would have been obvious to one having ordinary skill in the art at the time the invention was made (pre-AIA ) or at the time before the effective filling date (post AIA ) to modify the motor of He660 which is used to rotate the shaft of the cooking container so as the cooking container would be in the cooking position or in the unloading the position, wherein the motor of He660 further comprises a braking mechanism comprising a motor, said braking mechanism being configured to brake the motion of the first support component in the cooking apparatus as taught and/or suggested in Fig. 21 by He282 in order to brake the motion of the first support component when needed as disclosed in para 0094 by He282.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over US 20140230660 A1 to He (“He660”), in view of US 20140331869 A1 to He (“He869”), and in further view of US 20130269127 A1 to Estep (“Estep”), and in further view of US 20030192143 A1 to Beynon (“Beynon”).

Regarding claim 17, He660 in view of He869 discloses all the limitations of claim 1.
He660 discloses, a cleaning apparatus (see cleaning station 29), and the first support component (682) in the cooking apparatus is at the first position relative to the second support component in the cooking apparatus (see Fig. 12B).
However, He660 in view of He869 does not explicitly disclose,
a cleaning apparatus comprising:
a waterproof component;
a first motion mechanism comprising a support component and a first motor, said first motion mechanism configured to produce a continuous rotational motion of the rigid component relative to said support component; and
a second motion mechanism comprising a second motor, configured to produce a two-way motion of the support component of the first motion mechanism; wherein said cleaning apparatus is configured to clean the cooking container of the cooking apparatus when the first support component in the cooking apparatus is at the first position relative to the second support component in the cooking apparatus.
Nonetheless, Estep teaches, a cleaning apparatus (see hands-free device 10 in Fig. 19) for cleaning the cooking utensil/pan (disclosed in para 0057 “the scrub brush 26 that is so forced against the sidewall of the cooking utensil self-propels the hands-free device 10 around the pan and cleans the sidewall of the cooking utensil as well as its surface”) comprising:
a waterproof component (see waterproof housing 30);
a first motion mechanism comprising a support component (see scrub brush 26H) and a first motor (see motor 20), said first motion mechanism configured to produce a continuous rotational motion of the rigid component (see scrub brushes 26) relative to said support component (disclosed in par 0032 “When the motor 20 is powered, the motor shaft 21 moves the drive gear 17, which moves the drive chain 18, which in turn causes the rod gears 16, drive rods 24, scrub brush mounts 25 and scrub brushes 26 to rotate, thereby propelling the hands-free pot scrubber 10 across and cleaning the surface of the cooking utensil”); and
a second motion mechanism comprising a second motor (disclosed in para 0061 “a scrub brush 26H is mechanically coupled to a motor (not shown) by a belt 31 and pulley 33 or other suitable mechanism such that the scrub brush 26H that is rotationally coupled to the hinged portion 35 is powered, rather than merely being a passive component”), configured to produce a motion of the support component of the first motion mechanism (see Fig. 19); wherein said cleaning apparatus is configured to clean the cooking container of the cooking apparatus (disclosed in para 0032).
It would have been obvious to one having ordinary skill in the art at the time the invention was made (pre-AIA ) or at the time before the effective filling date (post AIA ) to modify the cleaning apparatus of He660 wherein a cleaning apparatus comprising: a waterproof component; a first motion mechanism comprising a support component and a first motor, said first motion mechanism configured to produce a continuous rotational motion of the rigid 
Estep does not teach, a motor configured to produce a two-way motion of the support component of the first motion mechanism.
Beynon teaches, a cleaning apparatus (see Fig. 2) with a motor (the motor assembly 18) configured to produce a two-way motion of the support component of the first motion mechanism (see Fig. 2, and disclosed in para 0048 “the motor assembly is bi-directional, such that the motor assembly can rotate the cleaning member left "L" or right ("R").  The bidirectional nature of the motor assembly enables the drive shaft of the motor assembly to selectively move in a right hand "R" (i.e., clockwise) direction or a left hand "L" (i.e., counterclockwise direction) depending upon the direction desired by a user.  The user can thus rotate the brush or other cleaning member in a desired direction within an enclosed space”).
It would have been obvious to one having ordinary skill in the art at the time the invention was made (pre-AIA ) or at the time before the effective filling date (post AIA ) to modify the cleaning apparatus of He660 in view of the motor of Estep wherein a motor configured to produce a two-way motion of the support component of the first motion mechanism as taught and/or suggested in Fig. 2 by Beynon in order to clean the cooking container of the cooking apparatus by rotating the cleaning component in a desired derection as disclosed in para 0048 by Beynon.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. 

Claims 1-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 of copending Application No. 16155895/ US 10869575 B2 and as being unpatentable over claims 1-23 copending Application 15839600/ US 10799064 B2 Although the claims at issue are not identical, they are not patentably distinct from each other because the claimed subject matter of the present applicant and that of the claims of the copending application are substantially the same and the claimed subject matter of the present application would have been obvious to one of ordinary skill in the art based on the claimed subject matter of the claims of the copending application.

Claims 1-17 are rejected under 35 U.S.C. 103 as being unpatentable over Application No. 16155895/ US 10869575 B2
Application 15924749
Application 16155895/ US 10869575 B2
1. (Currently Amended) A cooking system comprising: a computer;
a plurality of food containers, each configured to hold a cooked food; a transfer apparatus comprising:
one or more grippers, said grippers being configured to grip a said food
container; and
a motion mechanism comprising a motor, 
a cooking apparatus comprising: a cooking container;
a stirring motion mechanism comprising a first support component and a motor, wherein the motor is configured to be connected to the computer; and
an unloading mechanism comprising a second support component and a motor wherein the motor is configured to be connected to the computer, said unloading mechanism being configured to produce a motion of the first support component of said stirring motion mechanism between a first position and a second position relative to the second support component, wherein the unloading mechanism is configured so that a cooked food held in the cooking container is dispensed into a said food container when said first support component is moved by the unloading mechanism from the first position to the second position relative to said second support component;
wherein the cooking container is configured to hold food or food ingredients for cooking when the first support component is at the first position relative to the second support component;
wherein the stirring motion mechanism is configured to produce a motion of the cooking container relative to the first support component, as to stir, mix or distribute the food or food ingredients contained in the cooking container when the first support component is at the first position relative to the second support component;
a plurality of ingredient containers, each configured to store food ingredients; and a dispensing apparatus comprising:
one or more grippers configured to grip a said ingredient container; and
a motion mechanism comprising a motor configured to move said
grippers;

2.    (Previously Amended) The cooking system of claim 1, further comprising one or more container holders, each configured to position a said food container.
3.    (Previously Amended) The cooking system of claim 1, further comprising:
a plurality of container holders, each configured to position a said food container; and
a cyclic transport mechanism configured to move the plurality of container holders, said cyclic transport mechanism comprising a motor wherein the motor is configured to be connected to the computer.
4.    (Previously Amended) The cooking system of claim 3, further comprising a water passage.
5.    (Previously Amended) The cooking system of claim 1, further comprising:
a funnel; and
a water spray mechanism comprising water pipes and a water source, said water spray mechanism being configured to spray water on the funnel.
6.    (Previously Amended) The cooking system of claim 1, wherein said motion mechanism of the transfer apparatus comprises a first motion sub-mechanism configured to produce a vertical linear motion.
7.    (Previously Amended) The cooking system of claim 6, wherein the motion mechanism of the transfer apparatus further comprises a second motion sub-mechanism configured to produce a horizontal motion.
8.    (Previously Amended) The cooking system of claim 1, further comprising:
a plurality of container holders, each configured to hold a said food container;
a chain mechanism comprising a pair of chains, wherein the chains are configured to 
a motion mechanism configured to produce a synchronous motion of the pair of chains of the chain mechanism;
wherein each container holder is connected to the pair of chains;
wherein the container holders are configured to move with the pair of chains.
9.    (Previously Amended) The cooking system of claim 1, further comprising a lid apparatus comprising:
a blocking device comprising a ring-shaped component; and
a motion mechanism comprising a motor configured to move the blocking device between a first position and a second position relative to the second support component of the cooking apparatus;
wherein the blocking device is configured to not interfere with the motion of the cooking container.
10.    (Previously Amended) The cooking system of claim 1, further comprising:
a cover; and
a motion mechanism comprising a motor configured to move the cover between a first position and a second position relative to the second support component of the cooking apparatus;
wherein the cover, when stopped at the first position relative to the second support component of the cooking apparatus, are configured to help prevent the food or food ingredients held in the cooking container from escaping from the cooking container during the time periods when the cooking container in the cooking apparatus is moved by the stirring motion mechanism relative to the first support component of the cooking apparatus, and when the first support component of the cooking apparatus is braked at the first position relative to the second support component of the cooking apparatus.
11.    (Previously Amended) The cooking system of claim 1, wherein the motion mechanism of the dispensing apparatus

12. (Previously Amended) The cooking system of claim 1, wherein the motion mechanism of the dispensing apparatus is configured to produce a rotation of said grippers, wherein the axis of the rotational motion is configured to be horizontal.
13.    (Previously Amended) The cooking system of claim 1, wherein the unloading mechanism of the cooking apparatus is configured to move the first support component in the cooking apparatus between the first position and the second position relative to the second support component in the cooking apparatus.
14.    (Previously Amended) The cooking system of claim 13, wherein the motion of the first support component in the cooking apparatus produced by the unloading mechanism is rotational.
15.    (Previously Amended) The cooking system of claim 1, further comprising a braking mechanism comprising a motor, said braking mechanism being configured to brake the motion of the first support component in the cooking apparatus.
16.    (Previously Amended) The cooking system of claim 1, wherein the stirring motion mechanism further comprises ball bearings.
17.    (Previously Amended) The cooking system of claim 1, further comprising a cleaning apparatus comprising:
a waterproof component;
a first motion mechanism comprising a support component and a first motor, said first motion mechanism configured to produce a continuous rotational motion of the rigid component relative to said support component; and

A cooking system comprising: a computer;  a cooking apparatus 
comprising: a cooking container;  a stirring motion mechanism comprising a 
first support component and a motor, wherein the motor is configured to be 
connected to the computer;  an unloading mechanism comprising a second support 
component and a motor wherein the motor is 
computer, said unloading mechanism being configured to produce a motion in the 
first support component between a first position and a second position relative 
to the second support component, wherein the unloading mechanism is configured 
so that a cooked food held in the cooking container is dispensed into a food 
container when the said first support component is moved by the unloading 
mechanism from the first position to the second position relative to the said 
second support component;  and a braking mechanism configured to brake the 
motion of the first support component relative to the said second support 
component when the first support component is moved to the first position 
relative to the second support component;  wherein the cooking container is 
configured to hold food or food ingredients for cooking when the first support 
component is at the first position relative to the second support component;  
wherein the stirring motion mechanism is configured to produce a motion in the 
cooking container relative to the first support component, as to stir, mix or 
distribute the food or food ingredients contained in the cooking container, 
when the first support component is at the first position relative to the 
second support component;  a plurality of ingredient containers, each 
configured to store food ingredients;  and a dispensing apparatus configured to 
move a said ingredient container as to dispense the food ingredients in the 
ingredient container to the cooking container, said dispensing apparatus 
comprising: a gripping mechanism comprising a support component, said gripping 
mechanism being configured to grip a said ingredient container, wherein said 

mechanism comprising a motor, said motion mechanism being configured to move 
the support component of the gripping mechanism, wherein said motor is 
configured to be connected to the computer. 
 
    2.  The cooking system of claim 1, further comprising a transfer apparatus, 
wherein said transfer apparatus comprises: a gripping mechanism comprising a 
first support component, said gripping mechanism being configured to grip and 
hold a food container;  a first motion mechanism comprising a second support 
component, said first motion mechanism being configured to produce a vertical 
linear motion in the first support component of the gripping mechanism relative 
to the said second support component. 
 
    3.  The cooking system of claim 2, wherein the transfer apparatus further 
comprises a second motion mechanism comprising a third support component, said 
second motion mechanism being configured to produce a horizontal motion in the 
second support component of the first motion mechanism relative to said third 
support component. 
 
    4.  The cooking system of claim 1, further comprising: a plurality of 
container holders, each configured to hold a food container;  a chain mechanism 
comprising a pair of chains, wherein said chains are configured to be 
positioned parallel to each other;  a motion mechanism comprising a motor, said 
motion mechanism being configured to produce a synchronous motion in the pair 
of chains of the chain mechanism;  wherein each container holder is connected 
to the pair of chains;  wherein the container holders are configured to move 

 
    5.  The cooking system of claim 1, further comprising a lid apparatus 
comprising: a blocking device comprising a ring-shaped component;  a first 
motion mechanism comprising a motor, said first motion mechanism being 
configured to produce a back-and-forth motion in the blocking device between a 
first position and a second position relative to the second support component 
of the cooking apparatus;  wherein the blocking device is configured to not 
interfere with the cooking container. 
 
    6.  The cooking system of claim 5, wherein the lid apparatus further 
comprises: a cover;  a second motion mechanism comprising a motor, said second 
motion mechanism being configured to produce a back-and-forth motion in the 
cover between a first position and a second position relative to the second 
support component of the cooking apparatus: wherein the blocking device of the 
lid apparatus when stopped at the first position relative to the second support 
component of the cooking apparatus, and the cover of the lid apparatus when 
stopped at the first position relative to the second support component of the 
cooking apparatus, are configured to help prevent the food or food ingredients 
held in the cooking container from escaping from the cooking container during 
the time periods when the cooking container in the cooking apparatus is moved 
by the stirring motion mechanism relative to the first support component of the 
cooking apparatus, and when the first support component of the cooking 
apparatus is braked at the first position relative to the second support 
component of the cooking apparatus. 
 

dispensing apparatus comprises a motion sub-mechanism comprising a motor, said 
motion sub-mechanism being configured to produce a two-way motion in the 
support component of the gripping mechanism between a first position and a 
second position, so that the food ingredients stored in an ingredient container 
can be dropped out into the cooking container when the ingredient container is 
gripped by the gripping mechanism and when the support component of the 
gripping mechanism is moved by the said motion mechanism from the first 
position to the second position. 
 
    8.  The cooking system of claim 7, wherein said motion sub-mechanism of is 
configured to produce a rotation in the support component of the gripping 
mechanism, wherein the axis of the rotational motion is configured to be 
horizontal. 
 
    9.  The cooking system of claim 1, wherein the braking mechanism of the 
cooking apparatus comprises an electric device. 
 
    10.  The cooking system of claim 1, further comprising a cleaning apparatus 
configured to clean the cooking container when the first support component of 
the cooking apparatus is braked at the first position relative to the second 
support component of the cooking apparatus, wherein the cleaning apparatus 
comprises: a waterproof component;  a first motion mechanism comprising a 
support component and a first motor, said first motion mechanism being 
configured to produce a continuous rotational motion in the waterproof 
component relative to the said support 
comprising a second motor, said second motion mechanism being configured to 
produce a two-way motion in the support component of the first motion 
mechanism. 
 
    11.  A cooking system comprising: a computer;  one or more food containers, 
each configured to hold a cooked food;  a transfer apparatus configured to move 
a food container, said transfer apparatus comprising: a gripping mechanism 
comprising a first support component, said gripping mechanism being configured 
to grip and hold a food container;  a first motion mechanism comprising a 
second support component and a motor, said first motion mechanism being 
configured to produce a motion in the first support component relative to the 
second support component, wherein the said motor is configured to be connected 
to the computer;  a second motion mechanism comprising a third support 
component and a motor, said second motion mechanism being configured to produce 
a motion in the second support component relative to the third support 
component, wherein the said motor is configured to be connected to the 
computer;  and a cooking apparatus comprising: a cooking container configured 
to hold food or food ingredients for cooking;  a stirring motion mechanism 
configured to produce an oscillatory motion in the cooking container as to 
stir, mix or distribute food or food ingredients contained in the cooking 
container, said motion mechanism comprising a motor, wherein the said motor is 
configured to be connected to the computer;  an unloading mechanism comprising 
a motor, said unloading mechanism being configured to move the cooking 
container as to unload a cooked food from the 
container in the receiving apparatus, said motor being configured to be connected to the computer. 
 
    12.  The cooking system of claim 11, wherein the first motion mechanism is 
configured to produce a vertical linear motion in the said first support component relative to the said second support component. 
 
    13.  The cooking system of claim 12, wherein the second motion mechanism is configured to produce a horizontal motion in the said second support component relative to the said third support component. 
 
    14.  The cooking system of claim 11, further comprising one or more container holders, each configured to position a food container. 
 
    15.  The cooking system of claim 14, further comprising a receiving 
apparatus, wherein the receiving apparatus comprises: a plurality of container 
holders, each configured to position a food container;  a cyclic transport 
mechanism configured to move the plurality of container holders, said cyclic 
transport mechanism comprising a motor wherein the motor is configured to be connected to the computer. 
 
    16.  The cooking system of claim 15, wherein the receiving apparatus 
further comprises a water passage, wherein the cyclic transport mechanism is configured to move the water passage. 
 
    17.  The cooking system of claim 15, wherein the receiving apparatus 
further comprises: a funnel;  a water spray mechanism comprising water pipes 
and a water source, said water spray mechanism being configured to spray water 
 
    18.  The cooking system of claim 11, wherein the unloading mechanism of the 
cooking apparatus is configured to produce a back-and-forth motion in the first 
support component of the cooking apparatus between the first position and the second position relative to the second support component of the cooking apparatus. 
 
    19.  The cooking system of claim 18, wherein the unloading mechanism of the 
cooking apparatus is configured to produce a rotational motion in the first 
support component of the cooking apparatus between the first position and the 
second position relative to the second support component of the cooking apparatus. 
 
    20.  The cooking system of claim 11, wherein the stirring motion mechanism comprises ball bearings. 
 
    21.  A cooking system comprising: a computer;  a cooking apparatus 
comprising: a cooking device comprising: a cooking container comprising an 
upright position, wherein the cooking container is configured to be able to 
hold food or food ingredients when the cooking container is in the upright 
position, a connection part configured to be rigidly connected to the cooking 
container, the said connection part comprising a flat surface which is 
horizontal when the cooking container is in the upright position;  a stirring 
motion mechanism comprising: a first support component;  a connection part;  a 
motor configured to be connected to the computer;  wherein the connection part 
of the stirring mechanism comprises a flat surface, the said connection part 
being configured to be bolted to the connection part of the cooking device;  

cooking container as to stir, mix or distribute the food or food ingredients contained in the cooking container. 
 
    22.  The cooking system of claim 21, further comprising: a plurality of 
ingredient containers, each configured to store food ingredients;  and a 
dispensing apparatus configured to move an ingredient container as to unload the food ingredients contained in the ingredient container. 
 
    23.  The cooking system of claim 21, further comprising one or more food container, each configured to hold a cooked food.


Claims 1-17 are rejected under 35 U.S.C. 103 as being unpatentable over Application No. 16155895/ US 10869575 B2.

Application 15924749
Application 15839600/ US 10799064 B2
1. (Currently Amended) A cooking system comprising: a computer;
a plurality of food containers, each configured to hold a cooked food; a transfer apparatus comprising:
one or more grippers, said grippers being configured to grip a said food
container; and
a motion mechanism comprising a motor, said motion mechanism being configured to move said grippers, wherein the motor is configured to be connected to the computer;
a cooking apparatus comprising: a cooking container;
a stirring motion mechanism comprising a first support component and a motor, wherein the motor is configured to be connected to the computer; and
an unloading mechanism comprising a 
wherein the cooking container is configured to hold food or food ingredients for cooking when the first support component is at the first position relative to the second support component;
wherein the stirring motion mechanism is configured to produce a motion of the cooking container relative to the first support component, as to stir, mix or distribute the food or food ingredients contained in the cooking container when the first support component is at the first position relative to the second support component;
a plurality of ingredient containers, each configured to store food ingredients; and a dispensing apparatus comprising:
one or more grippers configured to grip a said ingredient container; and
a motion mechanism comprising a motor configured to move said
grippers;
wherein the dispensing apparatus is configured to grip and move an ingredient container as to unload the food ingredients in the ingredient container to the cooking container.
2.    (Previously Amended) The cooking system of claim 1, further comprising one or more container holders, each configured to position a said food container.
3.    (Previously Amended) The cooking 
a plurality of container holders, each configured to position a said food container; and
a cyclic transport mechanism configured to move the plurality of container holders, said cyclic transport mechanism comprising a motor wherein the motor is configured to be connected to the computer.
4.    (Previously Amended) The cooking system of claim 3, further comprising a water passage.
5.    (Previously Amended) The cooking system of claim 1, further comprising:
a funnel; and
a water spray mechanism comprising water pipes and a water source, said water spray mechanism being configured to spray water on the funnel.
6.    (Previously Amended) The cooking system of claim 1, wherein said motion mechanism of the transfer apparatus comprises a first motion sub-mechanism configured to produce a vertical linear motion.
7.    (Previously Amended) The cooking system of claim 6, wherein the motion mechanism of the transfer apparatus further comprises a second motion sub-mechanism configured to produce a horizontal motion.
8.    (Previously Amended) The cooking system of claim 1, further comprising:
a plurality of container holders, each configured to hold a said food container;
a chain mechanism comprising a pair of chains, wherein the chains are configured to be positioned parallel to each other; and
a motion mechanism configured to produce a synchronous motion of the pair of chains of the chain mechanism;
wherein each container holder is connected to the pair of chains;
wherein the container holders are configured to move with the pair of chains.
9.    (Previously Amended) The cooking system of claim 1, further comprising a lid apparatus comprising:
a blocking device comprising a ring-shaped component; and
a motion mechanism comprising a motor configured to move the blocking device between a first position and a second position relative to the second support component of the cooking apparatus;
wherein the blocking device is configured to not interfere with the motion of the cooking container.
10.    (Previously Amended) The cooking system of claim 1, further comprising:
a cover; and
a motion mechanism comprising a motor configured to move the cover between a first position and a second position relative to the second support component of the cooking apparatus;
wherein the cover, when stopped at the first position relative to the second support component of the cooking apparatus, are configured to help prevent the food or food ingredients held in the cooking container from escaping from the cooking container during the time periods when the cooking container in the cooking apparatus is moved by the stirring motion mechanism relative to the first support component of the cooking apparatus, and when the first support component of the cooking apparatus is braked at the first position relative to the second support component of the cooking apparatus.
11.    (Previously Amended) The cooking system of claim 1, wherein the motion mechanism of the dispensing apparatus
is configured to move said grippers between a first position and a second position, so that the food ingredients stored in the ingredient container gripped by said grippers can be dropped out into the cooking container when said grippers are moved by the motion mechanism from the first position to the second position.
12. (Previously Amended) The cooking system of claim 1, wherein the motion 
13.    (Previously Amended) The cooking system of claim 1, wherein the unloading mechanism of the cooking apparatus is configured to move the first support component in the cooking apparatus between the first position and the second position relative to the second support component in the cooking apparatus.
14.    (Previously Amended) The cooking system of claim 13, wherein the motion of the first support component in the cooking apparatus produced by the unloading mechanism is rotational.
15.    (Previously Amended) The cooking system of claim 1, further comprising a braking mechanism comprising a motor, said braking mechanism being configured to brake the motion of the first support component in the cooking apparatus.
16.    (Previously Amended) The cooking system of claim 1, wherein the stirring motion mechanism further comprises ball bearings.
17.    (Previously Amended) The cooking system of claim 1, further comprising a cleaning apparatus comprising:
a waterproof component;
a first motion mechanism comprising a support component and a first motor, said first motion mechanism configured to produce a continuous rotational motion of the rigid component relative to said support component; and
a second motion mechanism comprising a second motor, configured to produce a two-way motion of the support component of the first motion mechanism; wherein said cleaning apparatus is configured to clean the cooking container of the cooking apparatus when the first support component in the cooking apparatus is at the first position relative to the second support component in the cooking apparatus.
a plurality of food containers, each 
configured to hold a cooked food;  a receiving apparatus configured to position 
or hold one or more said food containers;  a cooking apparatus comprising: a 
cooking container;  a stirring motion mechanism comprising a first rigid 
component and a motor;  an unloading mechanism comprising a second rigid 
component and a motor, said unloading mechanism being configured to produce a 
motion of the first rigid component between a first position and a second 
position relative to the second rigid component;  and a brake configured to 
brake the motion of the first rigid component relative to the said second rigid 
component when the first rigid component is 
relative to the second rigid component;  wherein the cooking container is 
configured to hold food or food ingredients for cooking when the first rigid 
component is braked at the first position relative to the second rigid 
component;  wherein the stirring motion mechanism copmrising a motor, said 
stirring motion mechanism being configured to produce a motion of the cooking 
container relative to the first rigid component, as to stir, mix or distribute 
the food or food ingredients contained in the cooking container, when the first 
rigid component is braked at the first position relative to the second rigid 
component;  wherein the unloading mechanism is configured so that a cooked food 
held in the cooking container is dispensed into a food container when the said 
first rigid component is moved by the unloading mechanism from the first 
position to the second position relative to the second rigid component;  a 
plurality of ingredient containers, each configured to store food ingredients;  
and a dispensing apparatus configured to move an ingredient container as to 
unload the food ingredients in the ingredient container to the cooking 
container. 
 
    2.  The cooking system of claim 1, wherein the receiving apparatus further 
comprises one or more container holders, each configured to position a said 
food container. 
 
    3.  The cooking system of claim 1, wherein the receiving apparatus further 
comprises: a plurality of container holders, each configured to position a said 
food container;  a transport mechanism configured to move the plurality of 

 
    4.  The cooking system of claim 3, wherein the receiving apparatus further 
comprises a water passage. 
 
    5.  The cooking system of claim 4, wherein the transport mechanism of the 
receiving apparatus is configured to cyclically move the plurality of container 
holders and the water passage. 
 
    6.  The cooking system of claim 1, wherein the receiving apparatus further 
comprises: a funnel;  a water spray mechanism comprising water pipes and a 
water source, said water spray mechanism being configured to spray water on the 
funnel. 
 
    7.  The cooking system of claim 1, further comprising a transfer apparatus, 
wherein the transfer apparatus comprises: a gripping mechanism comprising a 
first rigid component, said gripping mechanism being configured to grip and 
hold a said food container;  a first motion mechanism comprising a second rigid 
component, said first motion mechanism being configured to produce a vertical 
linear motion of the first rigid component of the gripping mechanism relative 
to the second rigid component. 
 
    8.  The cooking system of claim 7, wherein the transfer apparatus further 
comprises a second motion mechanism comprising a third rigid component, said 
second motion mechanism being configured to produce a horizontal motion of the 
second rigid component of the first motion mechanism relative to the third 
rigid component. 
 
    9.  The cooking system of claim 1, further 
container holders, each configured to hold a said food container;  a chain 
mechanism comprising a pair of chains, wherein the chains are configured to be 
positioned parallel to each other, with one above the other;  a motion 
mechanism configured to produce a synchronous motion of the pair of chains of 
the chain mechanism, said motion mechanism comprising a motor;  wherein each 
container holder is connected to the pair of chains;  wherein the container 
holders are configured to move with the pair of chains. 
 
    10.  The cooking system of claim 1, further comprising a lid apparatus 
comprising: a blocking device comprising a ring-shaped component;  a first 
motion mechanism configured to produce a back-and-forth motion of the blocking 
device between a first position and a second position relative to the second 
rigid component of the cooking apparatus, said first motion mechanism 
comprising a motor;  a cover;  a second motion mechanism configured to produce 
a back-and-forth motion of the cover between a first position and a second 
position relative to the second rigid component of the cooking apparatus, said 
second motion mechanism comprising a motor: wherein the blocking device is 
configured to not interfere with the cooking container;  wherein the blocking 
device of the lid apparatus when stopped at the first position relative to the 
second rigid component of the cooking apparatus, and the cover of the lid 
apparatus when stopped at the first position relative to the second rigid 
component of the cooking apparatus, are configured to help prevent the food or 
food ingredients held in the cooking container from escaping from the cooking 

apparatus is moved by the stirring motion mechanism relative to the first rigid 
component of the cooking apparatus, and when the first rigid component of the 
cooking apparatus is braked at the first position relative to the second rigid 
component of the cooking apparatus. 
 
    11.  The cooking system of claim 1, wherein the dispensing apparatus 
comprises: a gripping mechanism comprising a rigid component, said gripping 
mechanism being configured to grip an ingredient container;  a motion mechanism 
comprising a motor, said motion mechanism being configured to produce a two-way 
motion in the rigid component of the gripping mechanism between a first 
position and a second position, so that the food ingredients stored in an 
ingredient container can be dropped out into the cooking container when the 
ingredient container is gripped by the gripping mechanism and when the rigid 
component of the gripping mechanism is moved by the motion mechanism from the 
first position to the second position. 
 
    12.  The cooking system of claim 11, wherein the motion mechanism of the 
dispensing apparatus is configured to produce a rotation in the rigid component 
of the gripping mechanism, wherein the axis of the rotational motion is 
configured to be horizontal. 
 
    13.  The cooking system of claim 1, wherein the unloading mechanism of the 
cooking apparatus is configured to produce a back-and-forth motion of the first 
rigid component of the cooking apparatus between the first position and the 
second position relative to the second rigid component of the cooking 

 
    14.  The cooking system of claim 13, wherein the unloading mechanism of the 
cooking apparatus is configured to produce a rotational motion of the first 
rigid component of the cooking apparatus between the first position and the 
second position relative to the second rigid component of the cooking 
apparatus. 
 
    15.  The cooking system of claim 1, wherein the brake of the cooking 
apparatus comprises an electric device. 
 
    16.  The cooking system of claim 15, wherein the electric device comprises 
a motor. 
 
    17.  The cooking system of claim 16, wherein the brake comprises a bearing. 
 
    18.  The cooking system of claim 1, wherein the stirring motion mechanism 
comprises ball bearings. 
 
    19.  The cooking system of claim 1, further comprising a cleaning apparatus 
configured to clean the cooking container when the first rigid component of the 
cooking apparatus is braked at the first position relative to the second rigid 
component of the cooking apparatus, wherein the cleaning apparatus comprises: a 
waterproof component;  a first motion mechanism comprising a support component 
and a first motor, said first motion mechanism configured to produce a 
continuous rotational motion of the waterproof component relative to the 
support component;  a second motion mechanism comprising a second motor, 
configured to produce a two-way motion of the support component of the first 
motion mechanism. 

    20.  A cooking system comprising: one or more food containers, each 
configured to hold a cooked food;  and a cooking apparatus comprising: a 
cooking container;  a stirring motion mechanism comprising a first rigid 
component and a motor;  an unloading mechanism comprising a second rigid 
component and a motor, said unloading mechanism being configured to produce a 
motion in the first rigid component between a first position and a second 
position relative to the second rigid component;  and a brake configured to 
brake the motion of the first rigid component relative to the second rigid 
component when the first rigid component is moved to the first position 
relative to the second rigid component;  wherein the cooking container is 
configured to hold food or food ingredients for cooking when the first rigid 
component is braked at the first position relative to the second rigid 
component;  wherein the stirring motion mechanism is configured to produce a 
motion in the cooking container relative to the first rigid component, as to 
stir, mix or distribute the food or food ingredients contained in the cooking 
container when the first rigid component is braked at the first position 
relative to the second rigid component;  wherein the unloading mechanism is 
configured so that a cooked food held in the cooking container is dispensed 
into a said food container when the first rigid component is moved by the 
unloading mechanism from the first position to the second position relative to 
the second rigid component. 
 
    21.  A cooking system comprising: one or more food containers, each 
configured to hold a cooked food;  a receiving 
or hold one or more said food containers;  a transfer apparatus configured to 
move a said food container, said transfer apparatus comprising: a gripping 
mechanism comprising a first rigid component, said gripping mechanism being 
configured to grip and hold a said food container;  a first motion mechanism 
comprising a second rigid component and a motor, said first motion mechanism 
being configured to produce a motion of the first rigid component relative to 
the second rigid component;  and a second motion mechanism comprising a third 
rigid component and a motor, said second motion mechanism being configured to 
produce a motion of the second rigid component relative to the third rigid 
component;  and a cooking apparatus comprising: a cooking container configured 
to hold food or food ingredients for cooking;  and an unloading mechanism 
configured to unload a cooked food from the cooking container to a said food 
container, said unloading mechanism comprising a motor. 
 
    22.  The cooking system of claim 21, wherein the first motion mechanism is 
configured to produce a vertical linear motion of the first rigid component 
relative to the second rigid component. 
 
    23.  The cooking system of claim 21, wherein the second motion mechanism is 
configured to produce a horizontal motion of the second rigid component 
relative to the third rigid component.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VY T NGUYEN whose telephone number is (571)272-6015.  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu B Hoang can be reached on (571) 272-4780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/VY T NGUYEN/Examiner, Art Unit 3761      

/TU B HOANG/Supervisory Patent Examiner, Art Unit 3761